Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                       Illinois Official Reports                         the accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2018.12.31
                                                                         15:26:21 -06'00'




                    In re C.H., 2018 IL App (3d) 180089



Appellate Court   In re C.H., a Minor (The People of the State of Illinois, Petitioner-
Caption           Appellee, v. Stephanie H., Bradley P., and Whom It May Concern,
                  Respondents (Joseph K. and Hattie K., Intervenors-Appellants)).



District & No.    Third District
                  Docket No. 3-18-0089



Filed             July 11, 2018



Decision Under    Appeal from the Circuit Court of Will County, No. 16-JA-1; the Hon.
Review            Paula A. Gomora, Judge, presiding.



Judgment          Appeal dismissed.


Counsel on        Charles Rohde, of Law Offices of Rohde & Infelise, P.C., of Addison,
Appeal            for appellants.

                  James W. Glasgow, State’s Attorney, of Joliet (Patrick Delfino, David
                  J. Robinson, and Richard T. Leonard, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE O’BRIEN delivered the judgment of the court, with
                  opinion.
                  Justices McDade and Wright concurred in the judgment and opinion.
                                             OPINION

¶1       In the course of juvenile proceedings concerning C.H., the trial court made a finding it
     was not in the best interest of or appropriate with the permanency goal that C.H. be returned
     to the foster home of appellants Joseph and Hattie K. This ruling resulted in the dismissal of
     the administrative appeal Joseph and Hattie had filed with the Department of Children and
     Family Services to contest the removal of C.H. from their care. Joseph and Hattie moved to
     intervene and to be heard in juvenile proceedings and moved to vacate the trial court’s
     finding. The trial court granted them a right to be heard but denied their motions to intervene
     and to vacate. They appealed. The State moved to dismiss the appeal based on lack of
     standing. We find Joseph and Hattie lack standing and dismiss the appeal.

¶2                                            FACTS
¶3       On January 2, 2016, C.H., who was born November 11, 2015, was removed from the
     custody of her mother and placed with Joseph and Hattie K., licensed foster parents with the
     Department of Children and Family Services (DCFS). Reports filed in the juvenile
     proceedings by the DCFS caseworker indicated C.H. was doing well in her foster placement
     and had bonded with Joseph and Hattie. On April 19, 2017, C.H. and another unrelated
     foster child were removed from the foster home based on allegations of animal cruelty
     concerning the family dog.
¶4       Joseph and Hattie sought a placement review appeal with DCFS, where the decision was
     made that C.H. should remain out of their foster home. They filed an administrative appeal of
     the placement decision. DCFS also began an investigation regarding Joseph and Hattie’s
     foster license and informed them the license was going to be revoked. Joseph and Hattie
     appealed the revocation decision and sought to join the placement appeal with it. DCFS
     thereafter determined not to revoke their foster license. Joseph and Hattie scheduled the
     administrative appeal for November 17, 2017.
¶5       A DCFS report indicated that C.H. was adjusting well to her new foster home and
     bonding with the foster family, who were willing to adopt her. The State filed a motion to
     terminate the parental rights of C.H.’s parents, and based on the motion, the court found
     C.H.’s parents unfit and that it was in C.H.’s best interests that their parental rights be
     terminated. On November 17, 2017, during a status hearing in the juvenile proceedings, the
     court found that a return of C.H. to Joseph and Hattie was not in her best interest or
     appropriate to achieve the permanency goal of adoption. The order was immediately
     transmitted to the administrative hearing officer, who dismissed the administrative appeal in
     the middle of the hearing per the administrative rules. See 89 Ill. Adm. Code 337.110(a)(4)
     (2016).
¶6       On December 4, 2017, Joseph and Hattie moved to be heard or to intervene in the
     juvenile proceedings and moved to vacate the November 17, 2017, order. Joseph and Hattie
     were allowed to argue their positions. The trial court denied Joseph and Hattie’s motion to
     vacate, finding the November 17 order stood and denied their motion to intervene. They
     timely appealed. The State sought to dismiss the appeal. We took the State’s motion with the
     case.



                                                -2-
¶7                                               ANALYSIS
¶8         On appeal, Joseph and Hattie argue the trial court’s ruling violated their rights as foster
       parents. We first address the State’s motion to dismiss the appeal. The State argues that
       Joseph and Hattie lack standing to maintain this appeal because they were not parties in the
       proceedings below.
¶9         Any party or an attorney representing a party may appeal an adverse final decision
       entered by the trial court. Ill. S. Ct. R. 303(a)(1) (eff. July 1, 2017). Standing requires some
       injury to a legally recognized right. Greer v. Illinois Housing Development Authority, 122 Ill.
2d 462, 492 (1988). “The essence of the inquiry concerning standing is whether the litigant
       *** is entitled to have the court decide the merits of a dispute or a particular issue.” Powell v.
       Dean Foods Co., 2012 IL 111714, ¶ 36. To determine standing, the court must decide
       whether the relief granted would benefit the party. In re Nitz, 317 Ill. App. 3d 119, 122
       (2000). We review de novo whether a party has standing. Powell, 2012 IL 111714, ¶ 35.
¶ 10       Former foster parents have a right to be heard in the juvenile proceedings but they do not
       become parties to the proceedings. 705 ILCS 405/1-5(2)(a) (West 2016). Necessary parties to
       a juvenile proceeding include parents or legal guardians but not foster parents. In re A.H.,
       195 Ill. 2d 408, 424 (2001).
¶ 11       As former foster parents, Joseph and Hattie were entitled to a right to be heard in the
       juvenile proceedings, which the trial court granted them. They were provided the opportunity
       and argued their motion to vacate the trial court’s November 17 order, which ruled against
       returning C.H. to Joseph and Hattie’s home. The right to be heard does not afford Joseph and
       Hattie’s party status or the right to appeal the trial court’s ruling. See Nitz, 317 Ill. App. 3d at
       122 (“any party to a case may seek appellate review from a final judgment that is adverse to
       his interests”); Vece v. De Biase, 31 Ill. 2d 542, 545 (1964) (nonparty to the record must
       establish his or her interest in the proceeding as a prerequisite to an appeal).
¶ 12       Nonparties may have standing where they have “a direct, immediate and substantial
       interest in the subject matter of the litigation which would be prejudiced by the judgment or
       benefit by its reversal.” St. Mary of Nazareth Hospital v. Kuczaj, 174 Ill. App. 3d 268, 271
       (1988). A nonparty is prejudiced where his legal right is affected by the challenged order.
       McDonald’s Corp. v. Blotnik, 28 Ill. App. 3d 732, 734 (1975). A “ ‘speculative, theoretical,
       inconsequential or remote’ ” interest is insufficient to afford a party appeal rights. Board of
       Trustees of Community College District No. 508 v. Rosewell, 262 Ill. App. 3d 938, 955 (1992)
       (quoting In re Johnson, 53 Ill. App. 3d 921, 923 (1977)).
¶ 13       Joseph and Hattie maintain they have standing even as nonparties to the trial court action
       because they have a direct, immediate, and substantial interest in the placement of C.H. in
       their foster home. We disagree. They do not have any rights to continue to foster C.H. See
       Benz v. Department of Children & Family Services, 2015 IL App (1st) 130414, ¶ 38 (foster
       parents do not have a liberty interest in their foster children (citing In re A.H., 195 Ill. 2d at
       423)); Johnson v. Burnett, 182 Ill. App. 3d 574, 582-83 (1989) (foster parents do not have
       constitutionally protected liberty interests in the continued care of foster children). Because
       they have no legal right to foster C.H., Joseph and Hattie cannot demonstrate any prejudice
       they would suffer as a result of the trial court’s ruling. Their foster license was back in good
       standing, and their home was available to shelter other foster children. As former foster
       parents, they do not have a direct, immediate or substantial interest in the juvenile proceeding
       concerning C.H., despite their desire for her to return to their home.

                                                    -3-
¶ 14       Joseph and Hattie’s reliance on In re C.C., 2011 IL 111795, is misplaced. The court there
       did not reach the merits of a case by a previous foster parent but instead considered the status
       of the children’s former guardian, from whom the children had been removed due to neglect.
       Id. ¶ 23. At issue was the former guardian’s status in the juvenile proceedings. Id. ¶ 29. The
       reviewing court acknowledged the former guardian’s right to be heard based on her prior
       status but concluded that she was not a party to the proceedings. Id. ¶ 35. Joseph and Hattie
       also rely on the Foster Parent Law (20 ILCS 520/1 et seq. (West 2016)), which provides them
       certain rights as foster parents. Those rights include the right to an administrative appeal. Id.
       § 1-15(13). We acknowledge the trial court’s ruling resulted in a dismissal of the
       administrative appeal, but the appeal of that decision is not before us. We find Joseph and
       Hattie lack standing to bring this appeal, and we dismiss it on that basis.

¶ 15                                       CONCLUSION
¶ 16      For the foregoing reasons, the appeal is dismissed.

¶ 17      Appeal dismissed.




                                                   -4-